DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Species 2, as shown in FIG. 12, in the reply filed on October 31, 2022 is acknowledged. Applicant identified claims 1-2 are readable on the elected Species.  Non-elected Species, Claims 3-4 have been withdrawn from consideration. Claims 1-4 are pending.
Action on merits of Elected Species, claims 1-2 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
AN IGBT HAVING A FIELD STOP LAYER FORMED BETWEEN A DRIFT LAYER AND A COLLECTOR LAYER WITH A MAXIMUM PEAK POSITION OF THE COLLECTOR LAYER BEING CLOSER TO THE DRIFT LAYER FROM A CENTER OF THE COLLECTOR LAYER  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein the field stop layer and the collector layer satisfy a relation of Y ≥ 0.69X2 + 0.08X + 0.86”.
The “ ≥ ” means to compare similar values between two elements.
The “Y” and “X” are completely different elements directed to different things.
“wherein Y is denoted as an impurity total amount ratio”; and
“wherein X is in a unit of micrometer”.
There is no direct correlation between the two.
This limitation, “relation of”, is no different than a comparison between “a red apple” and “a size of an orange”.
Therefore, claims 1-2 are indefinite.

Claim 2 recites: the semiconductor device according to claim 1, wherein the carrier concentration of the collector layer has a plurality of peaks, and wherein the plurality of peaks include an auxiliary peak, which is smaller than a maximum peak of the carrier concentration of the collector layer, closer to a position of the collector layer opposite to the drift layer from the center of the collector layer.
The limitation appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The limitation is incomprehensible.  
Therefore, claim 2 is indefinite.

Claim 1 recites the limitation "a gate insulation film disposed at a portion of the base layer between the drift layer and the emitter layer" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, claims 1-2 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONDA (US. Pub. No. 2012/0187416) of record.
With respect to claim 1, As best understood by Examiner, HONDA teaches a semiconductor device as claimed including: 
a drift layer (20) of a first conductivity type (n); 
a base layer (22) of a second conductivity type (p) disposed on the drift layer (20); 
an emitter region (24) of the first conductivity type (n) disposed at a surface layer portion of the base layer (22); 
a gate insulation film (40) disposed at a portion of the base layer (22) between the drift layer (20) and the emitter layer (24); 
a gate electrode (42) disposed on the gate insulation film (40); 
a collector layer (28) of the second conductivity type (p) disposed at a location of the drift layer (20) opposite to the base layer (22); 
a field stop layer (26) of the first conductivity type (n) disposed between the collector layer (28) and the drift layer (20), and having a carrier concentration (n) higher than a carrier concentration (n-) of the drift layer (20); 
a first electrode (44) electrically connected to the base layer (22) and the emitter region (24); and 
a second electrode (14) electrically connected to the collector layer (28), 
wherein the field stop layer (26) and the collector layer (28) satisfy a relation of Y ≥ 0.69X2 + 0.08X + 0.86,  
wherein X is in a unit of micrometer, and is denoted as a distance between a maximum peak position of the field stop layer (26) at which the carrier concentration is maximum in the field stop layer (26) and a maximum peak position of the collector layer (28) at which the carrier concentration is maximum in the collector layer (28), 
wherein Y is denoted as an impurity total amount ratio as a ratio of a dose amount in the collector layer (28) to a dose amount in the field stop layer (26), and 
wherein the maximum peak position of the collector layer (28) is disposed closer to the drift layer (20) from a center of the collector layer (28) in a stacking direction of the collector layer and the field stop layer. (See FIGs. 1-3).

Regarding the limitation: “wherein the field stop layer and the collector layer satisfy a relation of Y ≥ 0.69X2 + 0.08X + 0.86”.
Since the semiconductor device of HONDA comprising the same structure including the maximum peak position of the collector layer is disposed closer to the drift layer from a center of the collector layer in a stacking direction of the collector layer and the field stop layer, thus, the relation of Y ≥ 0.69X2 + 0.08X + 0.86 is satisfy. 
Same structure, same characteristics.  
  
With respect to claim 2, the carrier concentration of the collector layer (28) of HONDA has a plurality of peaks, and wherein the plurality of peaks include an auxiliary peak, which is smaller than a maximum peak of the carrier concentration of the collector layer (28), closer to a position of the collector layer (28) opposite to the drift layer (20) from the center of the collector layer (28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829